In an action, inter alia, *392to recover damages for breach of contract and to set aside a fraudulent conveyance of real property, the defendants appeal from an order of the Supreme Court, Westchester County (Nicolai, J.), entered July 19, 1995, which denied their motion to vacate a notice of pendency.
Ordered that the order is affirmed, with costs.
The plaintiffs commenced this action, inter alia, to recover damages for breach of contract and fraud. In the fourth cause of action, the plaintiffs alleged that the defendant Raymond J. Harting fraudulently conveyed his interest in his house to his wife without consideration in anticipation of a judgment against him as a result of this action. When the plaintiffs filed a notice of pendency on the property, the defendants moved to vacate that notice. The Supreme Court denied this motion. The defendants appeal, contending that the instant action does not "affect the title to, or the possession, use or enjoyment of, real property” (CPLR 6501). We disagree. The motion was properly denied in that the fourth cause of action affects the title to real property (see, Freudman v Freudman, 36 AD2d 968; see also, 5303 Realty Corp. v O & Y Equity Corp., 64 NY2d 313) and falls within the scope of CPLR 6501.
The defendants’ remaining contentions are without merit. Balletta, J. P., Sullivan, Santucci and Altman, JJ., concur.